Third District Court of Appeal
                                  State of Florida

                            Opinion filed February 27, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                   No. 3D18-948
                            Lower Tribunal No. 04-13059
                                ________________


                                   George Evans,
                                       Appellant,

                                           vs.

                               Deirdre A. Murphy,
                                       Appellee.



         An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

         Lehtinen Schultz, PLLC, and Claudio Riedi, for appellant.

         Costello Law, LLC, and Joseph A. Costello (Fort Lauderdale), for appellee.


Before EMAS, C.J., and SALTER and MILLER, JJ.

         EMAS, C.J.
      George Evans1 appeals the trial court’s order summarily denying his 2015

“Amended Motion for Relief from Order Dated December 2, 2013.” The trial court

denied the motion as untimely, “facially deficient and simply an attempt to re-litigate

issues which were previously known and could have been addressed at the time the

original order was entered.”

      We agree, and further conclude that the amended motion was barred by law

of the case. See Evans v. Murphy, 159 So. 3d 199 (Fla. 3d DCA 2015); Suffolk

Constr. Co. v. First Sealord Sur., Inc., 63 So. 3d 18, 19 (Fla. 3d DCA 2011) (“When

an appellate court has decided a question of law, the decision of the court becomes



1
  We note, by way of background, that the action below began as a dissolution of
marriage case in which Evans represented the former husband. During the pendency
of the dissolution proceedings, Evans’ client was ordered to transfer $300,000
(proceeds from a settlement of an unrelated civil suit) into Evans’ law firm trust
account, pending further order of the court. Later, the trial court ordered that
$180,000 of those proceeds be deposited into the court registry. Evans failed to do
so. Evans later acknowledged at a hearing before the trial court that he transferred
those funds from his trust account without the trial court’s authorization. Evans also
failed to comply with the trial court’s order to produce his firm’s trust and bank
records to account for the disbursement of those proceeds. Several hearings were
held and orders entered relating to Evans’ improper disbursement of those funds and
his failure to comply with the trial court’s orders. A more expansive description of
the history of the case can be found in Murphy v. Evans, 96 So. 3d 1034 (Fla. 3d
DCA 2012). Evans was eventually held in contempt, and was ordered to pay the
former wife’s attorney’s fees and costs. Evans was suspended from the practice of
law by emergency order of the Florida Supreme Court, and he later consented to a
permanent disbarment following a referee’s determination that Evans, inter alia,
wrongfully disbursed funds from his law firm trust account to satisfy personal and
business obligations. See The Fla. Bar v. Evans, 77 So. 3d 647 (Fla. 2011) (table).


                                          2
law of the case. This doctrine prevents reconsideration of all issues necessarily

decided in the former appeal”).2

      Affirmed.




2
 This is at least the fourth appeal taken by Evans from orders entered against him in
circuit court case number 04-13059 FC 07. See 3D14-201; 3D13-2452; 3D10-2401.

                                         3